                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                  3:96-CR-6

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )                    ORDER
                                               )
JOHN WAYNE WHITE (6)                           )
                                               )


       THIS MATTER IS BEFORE THE COURT on the pro se Motion for Early Termination

of Supervised Release [doc. # 690] filed on October 10, 2018. For cause shown, the motion is

GRANTED effective the date of the signing of this Order.


       IT IS SO ORDERED.
                                             Signed: June 3, 2019
